[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-11333                    October 25, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                  CLERK

                  D. C. Docket No. 05-01788-CV-2-RDP

SANDRA HENRY,

                                                     Plaintiff-Appellant,


                                  versus


JEFFERSON COUNTY PERSONNEL BOARD,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (October 25, 2007)


Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Sandra Henry appeals the district court’s grant of summary judgment to the

Jefferson County Personnel Board (Board) in her action filed under the Age

Discrimination in Employment Act. Henry asserts the district court erred in

holding that: (1) the Board could not be liable for the alleged discriminatory

actions that took place while a court-appointed receiver was in place to oversee the

Board’s operations; (2) the Board had “vicarious immunity” for the receiver’s

actions because the receiver was entitled to judicial immunity; and (3) she had not

presented sufficient evidence of age discrimination to survive summary judgment.

After review, we affirm for the reasons stated in the district court’s thorough and

well-reasoned Memorandum Opinion of February 23, 2007.

      AFFIRMED.




                                          2